Title: To Thomas Jefferson from George Washington, 16 May 1781
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Head Quarters New Windsor 16th: May 1781.

I have been honored with your Excellency’s favor of the 23d. ulto. I have since seen by the prints that the enemy had reached Petersburgh after being opposed in a spirited manner by the Militia under the command of the Baron Steuben. I hope the advance of the Marquis de la Fayette with the choice Body of Continental troops under his command will check the progress of General Phillips.
A variety of circumstances retarded the march of the 1st. division of the Pennsylvania line much beyond the time expected. I however hope that they have moved from the place of rendezvous before this day.
I have very good reason to beleive that another detachment of between 1500 and 2000 Men sailed from New York last Week. Their particular destination I have not yet learned. I should suppose  it is for Virginia or Carolina, tho’ they have industriously reported in New York that it is for Delaware.
I shall set out in a day or two to meet Count de Rochambeau who has received late despatches from the Court of France. At that interview I shall be informed of the expectations from Europe, and we shall then probably settle a plan of Campaign. I can only assure you at present that every attention shall be paid to the relief and support of the southern States.
I have the honor to be &c.
